Criminal Case Template






COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS



JOSE LUIS DORADO,

                            Appellant,

v.

THE STATE OF TEXAS,

                            Appellee.

§

§

§

§

§

No. 08-04-00230-CR

Appeal from the

384th District Court

of El Paso County, Texas

(TC# 20030D00441)




MEMORANDUM OPINION

           Pending before the Court is Appellant’s motion to dismiss this appeal pursuant to Tex.
R.  App. P. 42.2(a), which states that:
(a) At any time before the appellate court’s decision, the appellate court
may dismiss the appeal if the party that appealed withdraws its notice of
appeal--by filing a written withdrawal in duplicate with the appellate clerk,
who must immediately send the duplicate copy to the trial court clerk.  An
appellant must personally sign the written withdrawal.

           No opinion has issued in this cause.  The Clerk of this Court has hand delivered a
copy of the motion to dismiss the appeal to the District Clerk of El Paso County.  Both
Appellant and his attorney have signed the motion.  Therefore, Appellant has complied with
the requirements of Rule 42.2(a), and the Court has considered this cause on Appellant’s
motion and concludes the motion should be granted and the appeal should be dismissed.  We
therefore dismiss the appeal.
 
                                                                  RICHARD BARAJAS, Chief Justice
February 10, 2005
Before Barajas, C.J., McClure, and Chew, JJ.
(Do Not Publish)